IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1860
                              Filed March 30, 2022


IN THE INTEREST OF B.L.,
Minor Child,

A.L., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Winnebago County, Karen Salic,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Jane M. Wright, Forest City, for appellant mother.

      Thomas J. Miller, Attorney General, Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Carrie Rodriguez, Garner, attorney and guardian ad litem for minor child.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                          2


SCHUMACHER, Judge.

       A mother appeals the termination of her parental rights, claiming the juvenile

court should have applied a permissive exception to preclude termination of her

parental rights. We, like the juvenile court, decline to apply a permissive exception,

pursuant to Iowa Code section 232.116(3) (2021). We affirm.

I.     Background Facts & Proceedings

       This family came to the attention of the Iowa Department of Human Services

(DHS) in June 2020. B.L., born in 2013, called law enforcement because she could

not wake her mother.       A child protective service assessment was initiated.

Concerns about the mother’s substance abuse and her inability to care for her

daughter highlighted this initial investigation. B.L. had lived with her maternal

grandfather in Minnesota for the 2019-2020 school year because of the mother’s

use of methamphetamine.        Sometime after B.L. completed kindergarten and

before the start of the assessment in June 2020, B.L. moved in with her mother.

The mother admitted to consistent use of illegal substances before her daughter’s

return but denied she was currently using. The child abuse assessment was

founded, and voluntary services were offered to the mother. While the mother

agreed to participate, she disappeared during the open service case.

       The mother reappeared at B.L.’s school in August. While dropping B.L. off

for school, the mother asked a school employee for assistance, expressing

concern for B.L.’s safety due to the mother’s involvement with gang activity in

Minnesota.    The mother relayed ongoing mental-health and substance-abuse

struggles. She expressed she was fearful for her life and B.L.’s life. The mother

also stated that the gas and water had been shut off in her home.
                                        3


      An employee from the school agreed to take B.L. home with her for the

evening to provide the mother some relief, however, the mother failed to reappear

for B.L. the next morning. The mother could not be located. An emergency

removal order was secured. B.L. was placed first with a fictive kin, and then moved

to a foster care placement, where she remained at the time of the termination

proceedings.   B.L. was adjudicated a child in need of assistance (CINA) on

October 2, pursuant to Iowa Code section 232.2(6)(c)(2) (2020).

      Following adjudication, the mother was involved in criminal activity in

Minnesota. At a review hearing in September 2020, the mother was encouraged

to enter a long-term substance-abuse program. The mother declined to do so and

was arrested several days later in Hennepin County, Minnesota, for forgery, and

then transferred to Martin County, Minnesota, for other pending charges. When

released from jail, she was arrested on a new charge of possession of

methamphetamine. Following release from jail, the mother entered treatment and

completed a twenty-eight-day program.       After she completed the program in

October, she allowed a male friend to move into her home.1

      The mother also completed a court ordered psychological evaluation in

November, which revealed she struggled with many difficulties, including child

psychological abuse, post-traumatic stress disorder (PTSD), major depressive

disorder, anxiety, stimulant use disorder (amphetamine and cocaine), alcohol use

disorder, and a mild intellectual disability.2 The report concluded that the mother



1 The mother claimed that she has been sober since October 2020.
2 The mother contests the accuracy of the evaluation, claiming she was under the
influence of methamphetamine when it was conducted.
                                         4


was not capable of caring for or nurturing a child, and advised that contact between

the mother and child should be closely monitored. In late November, the mother

required an emergency room visit for suicidal ideation. She also continued to

struggle with involvement in the criminal justice system, resulting in convictions

and placement on probation.

       A law enforcement raid was executed on the mother’s home in January

2021. B.L. arrived the next day for a visit and found the house in disarray, causing

B.L. significant distress. The mother’s boyfriend was arrested following the raid.

The mother had allowed this boyfriend to be on FaceTime calls with B.L. despite

directions to the contrary, and instructed B.L. to lie about his presence. In early

February, the mother was participating in outpatient treatment at Prairie Ridge, but

was discharged due to attendance issues. The mother began services with a

different provider. Her attendance, with the exception of February to May, was

generally consistent. The mother fled Iowa from February to May to avoid arrest.

       Upon her return, the mother began a relationship with another man. The

mother was instructed that this individual was not allowed to be present during

visits, but an incident occurred where the mother demanded B.L. give the man a

hug and kiss. The mother and this man had a fight in July when he injured her

wrist and threatened her via a series of text messages and voicemails. The mother

reported to law enforcement she feared for her life. But at the termination hearing,

the mother admitted she remains in an emotional relationship with this individual.

A caseworker involved with the family also testified that the mother informed her

she was still in a relationship with this man as recently as a month before the

termination hearing.
                                         5


       The mother has a history of domestically violent relationships and admitted

at trial that B.L. had witnessed at least two instances of domestic violence. And at

the time of the termination hearing, the mother minimized the domestic abuse

between herself and one of the men that occurred in July 2021. After over thirteen

months since B.L.’s removal, the mother was unable to recognize any danger to

B.L. that her relationships may cause.       When the mother was asked at the

termination if this individual would be safe to have around B.L., she responded, “I

don’t know. He’s got kids. In certain ways, yes and certain ways no. It’s really

hard to say.”

       When placed in foster care, B.L. initially settled in but later struggled with

following rules and exhibited a pattern of lying. She was noted to be aggressive,

particularly with a family pet.    Behavioral Health Intervention Services were

initiated with B.L., and her behaviors improved. B.L. continues to work in therapy

and with her foster parents on issues of relationships, behaviors, and honesty.

       The mother’s visitation did not progress beyond supervised visitation since

B.L.’s removal. Visits between the mother and B.L. are reported to be generally

positive. However, there was an incident on November 5, 2021, when a family

support specialist became concerned that someone was upstairs in the house

during a visit between the mother and B.L. Rather than let the support specialist

check if someone else was home, the mother elected to end the visit early.

       On another visit, B.L. told the support specialist that she had received a toy

from her mother but clarified that her mother had not stolen it. She then conceded

that the mother may have stolen it. The mother admitted that B.L. had witnessed

her steal items on previous occasions.
                                         6


       While the mother has for the most part cooperated with drug testing, she

had a positive drug test in February for methamphetamine and in May 2021 for

methamphetamine and cocaine, both after completion of treatment. The mother

also engaged in therapy services but missed three sessions shortly before the

termination hearing. The mother has not been consistent in reporting to her

probation officer, who reports the mother has “generally been non-compliant with

probation supervision.”

       The State filed a petition to terminate the mother’s parental rights on

September 17, 2021. The termination hearing occurred on November 19. The

court heard testimony from DHS, the mother’s parents, the family support

specialist, and the mother. The court terminated the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(f) and (l) (2021). The mother appeals.

II.    Standard of Review

       We review the termination of parental rights de novo. In re A.B., 956 N.W.2d

162, 168 (Iowa 2021). “While we are not bound by the juvenile court’s factual

findings, we accord them weight, especially in assessing witness credibility.” Id.

(quoting In re A.S., 906 N.W.2d 467, 472 (Iowa 2018)). Our fundamental concern

is the best interests of the child. Iowa R. App. P. 6.904(3)(n).

              We use a three-step analysis to review termination of parental
       rights. First, we “determine whether any ground for termination
       under section 232.116(1) has been established.” If we determine
       “that a ground for termination has been established, then we
       determine whether the best-interest framework as laid out in section
       232.116(2) supports the termination of parental rights.” Finally, if we
       conclude the statutory best-interest framework supports termination,
       “we consider whether any exceptions in section 232.116(3) apply to
       preclude termination of parental rights.”

A.S., 906 N.W.2d at 472-73 (citations omitted).
                                         7


III.   Discussion

       The mother does not contest the existence of a statutory ground for

termination or whether the termination was in B.L.’s best interests. As such, we

need not address the first two steps of a termination analysis. See In re P.L., 778

N.W.2d 33, 40 (Iowa 2010).

       The mother contends the district court should have found her close bond

with B.L. precludes termination under an exception to termination found in section

232.116(3)(c). That section allows a court to decline to terminate a parent’s rights

if “[t]here is clear and convincing evidence that the termination would be

detrimental to the child at the time due to the closeness of the parent-child

relationship.” The factors in section 232.116(3) “are permissive, not mandatory.”

A.S., 906 N.W.2d at 475. The parent resisting termination bears the burden of

establishing the applicability of an exception.   Id. at 476.   “We may use our

discretion, ‘based on the unique circumstances of each case and the best interests

of the child, whether to apply the factors in this section to save the parent-child

relationship.’” Id. at 475 (quoting In re M.W., 876 N.W.2d 212, 224 (Iowa 2016)).

       Both the mother and B.L.’s maternal grandfather testified to a close bond

the mother and B.L. share.      In contrast, the DHS caseworker described the

relationship as more of a relationship between peers than a traditional parent-child

relationship.

       While acknowledging a bond, under the facts in this record, such bond does

not preclude termination. “[O]ur consideration must center on whether the child

will be disadvantaged by termination, and whether the disadvantage overcomes

[the parent’s] inability to provide for [the child’s] developing needs.” In re D.W.,
                                        8


791 N.W.2d 703, 709 (Iowa 2010). Here, the mother cannot provide a safe and

stable home for B.L., evident by her ongoing relationship with dangerous men,

mental-health struggles, ongoing involvement in the criminal justice system, and

her tenuous grasp on sobriety. The mother has not demonstrated by clear and

convincing evidence that termination will be detrimental to B.L. Accordingly, we

decline to apply a permissive exception to termination.3

      AFFIRMED.




3 The mother in passing requests a six-month extension for reunification efforts.
However, “passing reference to an issue, unsupported by authority or argument,
is insufficient to raise the issue on appeal.” State v. Louwrens, 792 N.W.2d 649,
650 n.1 (Iowa 2010). Given the lack of authority or argument concerning a six-
month extension, we do not consider this issue on appeal.